Cite as 2017 Ark. App. 31


                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                         CR-16-619
                                       No.

                                                 Opinion Delivered: January   25, 2017

AARIS JEFFERSON                                  APPEAL FROM THE GARLAND
                                APPELLANT        COUNTY CIRCUIT COURT
                                                 [NO. CR-2014-294-IV]
V.

STATE OF ARKANSAS                           HONORABLE MARCIA R.
                                   APPELLEE HEARNSBERGER, JUDGE
                                                 AFFIRMED; MOTION TO
                                                 WITHDRAW GRANTED


                                BART F. VIRDEN, Judge

        Aaris Jefferson appeals from an order of the Garland County Circuit Court revoking

 his probation on a charge of possession of methamphetamine with intent to deliver and

 sentencing him to 120 months with 96 months suspended in the Arkansas Department of

 Correction. Pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme

 Court Rule 4-3(k) (2016), Jefferson’s attorney has filed a no-merit brief and a motion to

 withdraw, addressing all of the adverse rulings made at the revocation hearing, explaining

 why each adverse ruling is not a meritorious ground for reversal, and requesting to be

 relieved as counsel. Jefferson was provided with a copy of his counsel’s brief and motion

 and informed of his right to file pro se points. He has not done so.

        The test for filing a no-merit brief is not whether there is any reversible error, but

 rather whether an appeal would be wholly frivolous. Gaines v. State, 2014 Ark. App. 651;

 Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904 (1994). We have reviewed the entire
                                  Cite as 2017 Ark. App. 31

record and counsel’s brief and conclude that Jefferson’s counsel has adequately explained

why there is no meritorious issue on appeal.

       Therefore, pursuant to sections (a) and (b) of In re Memorandum Opinions, 16 Ark.

App. 301, 700 S.W.2d 63 (1985), we issue this memorandum opinion granting counsel’s

motion to be relieved and affirming the circuit court’s revocation.

       Affirmed; motion to withdraw granted.

       GRUBER, C.J., and HIXSON, J., agree.

       Dusti Standridge, for appellant.

       No response.




                                               2